Citation Nr: 1549663	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  09-28 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis.
 
3.  Entitlement to a rating in excess of 20 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to August 1979 with additional Active Duty for Training from November 1974 to March 1975.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

In November 2014 and May 2015, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review. 

The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet.App. 268   (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


REMAND

The prior Board remands note that the Veteran has not received notice of his requested Travel Board hearing date and time because it has been sent to the incorrect address.  The correct address is reflected in the Social Security Administration (SSA) document of record dated June 4, 2014, which records a Waycross, Georgia address.  While the record reflects that the Veteran was scheduled for a travel board hearing most recently in October 2015, and that he did not attend, the claims file does not contain any letter or notification to the Veteran as to the date and time of his hearing.  Therefore it is impossible for the Board to ensure that notification was sent to the proper address.  As such, the Board finds another travel board hearing must be scheduled with proper notification sent to the Veteran's Waycross, Georgia address.  A COPY OF THE LETTER INFORMING THE VETERAN OF THE TIME AND DATE OF THE HEARING MUST BE ADDED TO THE CLAIMS FOLDER.  

Further, the November 2014 remand ordered that the Veteran be sent, at his most recent address of record, an SOC with respect to his claim for an increased rating for a right ankle disability under Manlincon v. West, 12 Vet. App. 238   (1999).  The record does not reflect that this has been completed.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an SOC with respect to his claim for an increased rating for a right ankle disability to the latest address of record for the Veteran. Currently, the most current address for the Veteran is listed in the June 4, 2014 SSA correspondence in Virtual VA (labeled "Correspondence" with a "Receipt Date" in Virtual VA of July 8, 2014).  Afford him and his representative a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.

2.  Schedule a hearing before a Veterans Law Judge of the Board at the local regional office to address the perfected appeals pertaining to service connection for PTSD and hepatitis, following the usual procedures under 38 U.S.C.A. § 7107  (West 2014) and 38 C.F.R. § 20.704  (2015).  Notice of the hearing should be sent to the latest address of record for the Veteran.  Currently, the most current address for the Veteran is listed in the June 4, 2014 SSA correspondence in Virtual VA (labeled "Correspondence" with a "Receipt Date" in Virtual VA of July 8, 2014).  A COPY OF THE LETTER INFORMING THE VETERAN OF THE TIME AND DATE OF THE HEARING MUST BE ADDED TO THE CLAIMS FOLDER.

3.  After the above is complete, readjudicate the Veteran's claims on appeal.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative addressing the claims for service connection for PTSD and hepatitis, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




